DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two limiting holes face to face” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation “A canvas tensioning mechanism for a cot, two side rods disposed at two sides of the canvas, the tensioning mechanism comprising”. It is unclear if the two side rods and two sides of the canvas are part of the claimed invention because of the way the claim is worded. Based on paragraph [0028] of the two side rods and canvas are part of the cot, not part of the tensioning mechanism. The examiner suggests rewording the preamble to clarify that the cot comprises the side rods and canvas. An example of how to reword the preamble is as follows: --A canvas tensioning mechanism for a cot, the cot comprising two side rods disposed at two sides of the canvas, the tensioning mechanism comprising:-- 
Claim 1 also includes the limitation “a direction of tensioning”. The direction of tensioning is not defined in the specification and it is unclear what the term is defining. 
Claims 1 and 2 include the term “limitedly clamped”. The term is not defined in the speciation and it is unclear how the term should be interpreted since it is not a term of the art. 
Claim 3 recites the limitation "the side wall".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 uses the phrase “keeping moving towards the sidewall”. The examiner suggests rewording the claim limitation to read –are biased towards—in order to avoid clarity issues.
Claim 4 recites the limitation “two limiting holes face to face”. This limitation is unclear because it is unclear what holes being face to face means.
Claim 7 includes the limitation “resisting each limiting protrusion to make the each limiting protrusion protruding out of the second support rod” is unclear because it is unclear how the springs 6 are resisting the protrusions 5. Clarification is requested. 
Claim 9 includes the limitation “A cot, comprising….;wherein, the bed”. There is insufficient antecedent basis for “the bed” in the claim. Additionally, the Examiner suggests rephrasing the limitation “disposed along a lengthwise direction of the canvas” to read --disposed along a lengthwise direction of the cot—since the tensioning mechanisms are not actually coupled to the canvas.
Claim 10 includes the limitation “the canvas tensioning mechanisms are disposed on the same side” but does not clarify which side. Examiner suggests rewording the limitation to read --the canvas tensioning mechanisms are disposed on a same side of the cot--.
Claims 5, 6, and 8 are dependent upon rejected claims.
In view of the rejections above under 35 USC §112, the claims referred to in any and all rejections below are rejected as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (CN 210748295).
Regarding Claim 1:  Hu discloses the canvas tensioning mechanism for a cot, two side rods (connecting rod 200 of Hu; Fig. 10) disposed at two sides of the canvas (see the seventh paragraph on page 6 of the translated disclosure of Hu which discloses “each connecting rod 200 is set on a fabric sheet (not shown in the figure)”), the tensioning mechanism comprising a support component (comprising cross rod 2 and top rods 1 of Hu; Fig. 10), a fixed fastener (clamping portion 600 on the side without the locking mechanism 4 as shown in at least Fig. 2 of Hu), and a movable fastener (locking mechanism 4 of Hu; Fig. 4); wherein, the tensioning mechanism is set to receive two side rods (200 of Hu; Fig.10); the support component has a first support rod (top rod 1 on the side without the locking mechanism 4 as shown in at least Fig. 2 of Hu) and a second support rod (top rod 1 on the side with the locking mechanism 4 as shown in at least Fig. 2 of Hu) each having a top (Fig. 2 of Hu), respectively extending toward two sides of the canvas (Fig. 10 of Hu and note that the fabric would be connected between rods 200); the fixed fastener is disposed on the top of the first support rod (Fig. 2 of Hu) and is capable of being buckled on one of the two side rods (Fig. 10 of Hu); the movable fastener (locking mechanism 4 of Hu) is rotatably disposed on the top of the second support rod (see at least Figs. 2, 3, 10 and 12 of Hu showing the locking mechanism in different positions) and is capable of being buckled on the other side rod (see at least Fig. 10 of Hu); and the movable fastener is capable of rotating in a direction of tensioning the canvas and being limitedly clamped on the second support rod (see Fig. 10 of Hu).
Regarding Claim 2:  Hu discloses the mechanism of claim 1, wherein the movable fastener (4 of Hu) comprises a main body (handle 41 of Hu) rotatably connected to the second support rod (see paragraphs 8-10 on page 5 of the translated disclosure of Hu) and a buckling portion (movable clamping portion 601 of Hu) connected to the top of the main body (see Fig. 1 of Hu); the buckling portion has a clamping groove (clamping mouth 600a of Hu) for receiving the side rod (see Fig. 10 of Hu where the clamping mouth 600a receives rod 200; also see paragraphs 8-10 on page 5 of the translated disclosure of Hu), the main body has an accommodating groove for receiving the second support rod (see at least Figs. 4 and 6-7 of Hu which show the main body receiving the second support rod of Hu), and the main body is limitedly clamped with the second support rod after the canvas is tensioned (see paragraphs 8-10 on page 5 of the translated disclosure of Hu).
Regarding Claim 3:  Hu discloses the tensioning mechanism of claim 2, wherein a plurality of elastic limiting protrusions (31 of Hu) keeping moving toward the sidewall of the accommodating groove (Fig. 7 of Hu) are disposed on the second support rod (Fig. 7 of Hu), correspondingly, the main body (41 of Hu) has a plurality of limiting holes (411 of Hu) located on the sidewall of the accommodating groove (see Figs. 4-7 of Hu) for receiving the limiting protrusions (see Figs. 4-7 of Hu).
Regarding Claim 4: Hu discloses the tensioning mechanism of claim 3, wherein the main body (41 of Hu) has two limiting holes (411 of Hu) face to face, and two limiting protrusions are respectively disposed on left and night side of the second support rod (Fig. 4 of Hu).
Regarding Claim 5: Hu discloses the tensioning mechanism of claim 4, wherein the two limiting protrusions on the second support rod are located at different heights (see annotated copy of Fig. 6 of Hu). Note: The Examiner suggests rewording the claim to state -- wherein the two limiting protrusions on the second support rod are located at different heights along the length of the second support rod -- or something of the like.

    PNG
    media_image1.png
    769
    549
    media_image1.png
    Greyscale

Regarding Claim 6: Hu discloses the tensioning mechanism of claim 3, wherein a plurality of operating members (sliding columns 422 of Hu) are movably disposed inside the limiting holes (411 of Hu) so as to push the corresponding limiting protrusion to move along the limiting hole (see paragraphs 1-3 on page 5 of the translated disclosure of Hu).
Regarding Claim 8: Hu discloses the tensioning mechanism of claim 3, wherein the main body (411) has a plurality of inclined guide surfaces (raised surfaces forming holes 411 of Hu) for guiding the limiting protrusions to enter into the limiting holes disposed corresponding to the limiting holes (Fig. 4 of Hu).
Regarding Claim 9: Hu discloses the cot, comprising a piece of canvas and two side rods (200 of Hu) disposed at two sides of the canvas (not shown but discussed in the specification; paragraph 7 of page 6 of the translated specification of Hu); wherein, the bed further comprises at least two canvas tensioning mechanisms of claim 1, which are disposed along a lengthwise direction of the canvas (see Fig. 11 of Hu which shows elements 41 positioned on three of the elements 1 of Hu).
Regarding Claim 10: Hu discloses the cot of claim 9, wherein the movable fasteners of the canvas tensioning mechanisms are disposed on the same side (see Fig. 11 of Hu).
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The closest prior art of record to Hu discloses the limitations of claims 1-3 but does not disclose a mounting block for receiving the elastic limiting protrusions is disposed inside the second support rod; the mounting block has a plurality of mounting recesses for receiving the elastic limiting protrusions, and an elastic piece is disposed inside each mounting recess resisting each limiting protrusion to make the each limiting protrusion protruding out of the second support rod.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 11,076,702 to Zhang has been cited for teaching relevant tensioning mechanisms capable of rejecting at least claim 1 of the current application. US Patent No. 10,888,172 to Xia and US Patent Application Publication No. 2014/0115780 to Lah are cited for teaching relevant tensioning mechanisms for cots.
Should the applicant need assistance rewriting the claims to overcome the rejections under 35 U.S.C. 112(b) the Examiner welcomes the Applicant’s representative to contact her for an interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673           

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673